Citation Nr: 0014560	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  92-15 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran's daughter may be recognized as a 
helpless child. 

2.  Entitlement to an effective date earlier than November 
13, 1990, for payment of disability pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1951 until August 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The veteran has not provided medical evidence that his 
daughter was permanently incapable of self-support by reason 
of physical disability at the age of 18 years. 

2.  A November 2, 1990, Board decision denied pension 
benefits.  

3.  On November 13, 1990, the RO received the veteran's 
statement regarding reopening a claim for pension benefits.

4.  The record contains records of VA treatment on August 21, 
1990, and thereafter that were not considered by the Board in 
November 1990.  


CONCLUSIONS OF LAW

1.  The veteran's claim for recognition of his daughter as a 
helpless child under 38 C.F.R. § 3.356 (1999), is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  An effective date of August 21, 1990, and no earlier, for 
the payment of disability pension is warranted.  38 U.S.C.A. 
§§ 1502, 1521, 5110 (West 1991); 38 C.F.R. §§ 3.157, 3.340, 
3.342, 3.400 and Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Child Incapable of Self-Support

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).

Thus, the threshold question to be answered in this case is 
whether a well-grounded claim has been presented.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Section 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to VA's duty 
to assist and to adjudicate the claim.  If the claimant has 
not presented a well-grounded claim, his appeal must fail and 
there is no further duty to assist him in the development of 
his claim.

"Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim for 
recognition as a child of a veteran on the basis of permanent 
incapacity for self-support before reaching the age of 18 
years, competent evidence must be presented which supports 
the claim that the child was incapable of self- support on 
the date of his 18th birthday.  Cumby v. West, 12 Vet. App. 
363 (1999); See also 38 C.F.R. § 3.356 (1999).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The appellant contends that his daughter is entitled to 
recognition as a "child" of the veteran on the basis of 
permanent incapacity for self-support prior to reaching the 
age of 18.  The appellant asserts that his daughter's 
congenital lymphangiectasia with protein malabsorption was so 
severe that she was unable to support herself at the age of 
18.  The veteran's daughter was born in March 1969, and she 
turned 18 years old in March 1987.

In order to establish entitlement to recognition of the 
appellant as the helpless child of the veteran, it must be 
shown that he was permanently incapable of self-support as of 
his eighteenth birthday.  38 C.F.R. § 3.356 (1999).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in making such 
a determination, the focus of the analysis must be on the 
claimant's condition as of his 18th birthday.  If the VA 
finds that the claimant was capable of self-support at age 
18, the VA need proceed no further.  Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  In other words, for purposes of 
initially establishing helpless child status, the claimant's 
condition subsequent to his 18th birthday is not for 
consideration.  According to the Court, if a finding is made 
that a claimant was permanently incapable of self support as 
of the claimant's eighteenth birthday, then evidence of the 
claimant's subsequent condition becomes relevant for the 
second step of the analysis which is that the VA has a burden 
of showing that there is improvement sufficient to render the 
claimant capable of self-support.

In the instant case, the veteran has not provided medical 
evidence that his daughter at the age of 18 was incapable of 
self-support.  The evidentiary record includes several 
medical statements from various private physicians who have 
treated the veteran's daughter for her disabilities over the 
years.  However, none has provided the necessary medical 
evidence showing her need for support.  The veteran has 
supplied private physician records showing treatment for her 
disability beginning in 1978; significantly, these records 
simply show that she received medical care at various stages 
of her life for her lymphatic condition.  The medical records 
failed to established the severity of he disability, 
especially at or before the age of 18.  

The veteran submitted a statement from a private physician 
dated in April 1993.  This physician indicated that the 
veteran's daughter was 24 years old.  He also indicated that 
he treated the veteran's daughter throughout the seventies 
beginning in 1973.  He concluded:

This is a chronic condition that has no 
cure and for all practical purposes 
disables her for many jobs and to carry 
on an ordinary life.

Although this medical evidence reports current diagnoses and 
indicates that this condition is chronic as well as disables 
her from many jobs, this additional documentation solely 
addresses the child's current medical condition and it does 
not show that she was incapable of being gainfully employed 
and was unable to support herself before her 18th birthday.  
The physician in general, refers to the state of her 
condition at the age of 24.  His statement is insufficient to 
render the claim well grounded. 

The Board notes that the veteran has provided lay statements 
of family and friends who have known of his daughter's 
disorder.  These statements are comments on the veteran's 
daughter's health and refer to the effect this disability had 
on such things as her school attendance.  Significantly, 
however, these statements are general in nature and do not 
describe in sufficient detail the veteran's daughter's 
physical condition at the age of 18.  Moreover, the Court has 
held that lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 565, 
567 (1993).  In summary, without competent supporting medical 
evidence, the veteran's claim is not well grounded and must 
be denied on that basis.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case and a supplemental statement of the case that informed 
the appellant of the reasons this claim had been denied.  
Unlike the situation in Robinette, he has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make this claim well 
grounded. 

Although the RO did not specifically state that it denied 
this claim on the basis that it was not well grounded, the 
Board concludes that this error was harmless.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995) (when the Board decision 
denies a claim on the merits when the Court finds the claim 
to be not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Board decision, on the basis of 
nonprejudicial error).

II.  Earlier Effective Date

The veteran maintains that his appeal for pension benefits 
has been ongoing since he was denied by the Board in November 
1990, and that pension benefits should have been granted from 
the date of his original claim.  He points that his 
disabilities are as severe as they were in 1990.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  He has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The assignment of effective dates for pension is governed by 
38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 3.400 (1999).  
The statute and regulation provide, in pertinent part, that 
unless specifically provided otherwise, the effective date of 
an award based on a claim for pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  See 
38 U.S.C.A. § 5110(a).  That is, as expressed in the 
regulation, except as otherwise provided, the effective date 
of an evaluation and award of pension will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  There is an exception to 
this general rule, as for pension claims filed on or after 
October 1, 1984, in certain cases in which the veteran was so 
incapacitated that he was prevented from filing a pension 
claim.  See 38 C.F.R. § 3.400(b)(1)(ii)(B) (1999).  This has 
not been alleged in this case.

The veteran originally applied for pension benefits in March 
1989.  A Board decision dated November 2, 1990, denied 
pension benefits.  The RO received correspondence from the 
veteran on November 13, 1990 regarding the reopening of his 
claim.  A December 1990 rating decision denied pension 
benefits.  The RO received the veteran's notice of 
disagreement in January 1990 and a statement of the case was 
issued the next month.  The RO received the veteran's VA Form 
1-9 that month in which he requested a personal hearing.  A 
hearing was held in April 1991.  The hearing officer granted 
benefits in June 1991.  A rating decision in June 1991 
determined that the effective date of the award of benefits 
was November 13, 1990, the date of the reopened claim.  

The veteran has argued that the effective date of the grant 
should be the date his first application for that benefit was 
received, i.e., March 1989.  The denial of this claim was 
affirmed by the Board's decision of November 2, 1990.  A 
decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103 (West 1991).  Since 
November 21, 1997, 38 U.S.C.A. § 7111(a) provides that a 
decision of the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  The veteran has not 
filed a motion for reconsideration or for consideration of 
CUE concerning the Board's November 1990 decision.  

Since the earlier claim for pension benefits was denied by 
the Board's decision on November 2, 1990, in determining the 
effective date for a subsequent award of benefits, the Board 
looks for the date that the veteran reopened his claim for 
pension benefits.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits, if otherwise in order, will 
be the date of receipt of a claim or the date when 
entitlement arose, whichever is the later.  Section (b) 
provides in pertinent part that the evidence listed will be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

That evidence includes: (1) A report of examination or 
hospitalization by VA or uniformed services.  For this 
evidence, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  The date of 
admission to a non- VA hospital where a veteran was 
maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission; (2) 
Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits; (3) State 
and other institutions.  When submitted by or on behalf of 
the veteran and entitlement is shown, date of receipt by VA 
of examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in paragraph (b)(1) of this section).

38 C.F.R. § 3.400 duplicates § 3.157(a), above.  Section 
(b)(1) provides that an award of disability pension may not 
be effective prior to the date entitlement arose. As noted 
above, section (b)(1)(ii)(B) provides that, for claims 
received on or after October 1, 1984, if, within one year 
from the date on which the veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  This has not been alleged in this 
case.

As an earlier effective date may not be granted based upon 
the provisions of 38 C.F.R. § 3.400(b)(1)(ii)(B), as noted 
above, it must be granted based upon the provisions of 38 
C.F.R. § 3.157(a), 3.400, which provide that, as noted above, 
the effective date of pension benefits will be the date of 
receipt of a claim or the date when entitlement arose, 
whichever is the later. 

In this case, the veteran's claim for pension was filed, as 
noted by the RO, on November 13, 1990.  The Board has 
considered, however, whether there are any medical records or 
reports that could be considered an informal claim for 
pension under 38 C.F.R. § 3.157.  In this case, VA treatment 
records not considered at the time of the Board's November 
1990 decision include records dated between August 21, 1990, 
and October 29, 1990.  These show that a barium swallow and 
upper gastrointestinal series performed on August 21 were 
normal, and that the veteran was seen again for the same 
complaints on September 29.  The only other VA treatment 
record not considered by the Board and dated before the 
current effective date of pension is dated October 29, 1990, 
and shows that the veteran complained of numbness in the 
fingers of his left hand, but that testing in February 1990 
and current clinical examination showed no evidence of 
cervical radiculopathy.  The Board acknowledges that these 
treatment records showing a normal upper gastrointestinal 
series and barium swallow, and no clinical or test evidence 
of cervical radiculopathy, hardly support a conclusion that 
the veteran was then permanently and totally disabled.

Nonetheless, these treatment records do refer to disabilities 
that ultimately formed the basis of the award of pension 
benefits.  The grant of a permanent and total disability 
evaluation in June 1991 was based on complications of the 
veteran's neck surgery, chronic liver disease and diabetes 
mellitus.  As the treatment records of August 21, 1990, could 
be considered an informal claim for pension, and as the claim 
of November 13, 1990, was filed within one year thereafter, 
the earliest possible date of claim related to the current 
award of pension is August 21, 1990.  Therefore, the Board 
concludes that the evidence of record supports an effective 
date of August 21, 1990, and no earlier, for the award of a 
permanent and total disability evaluation for pension. 


ORDER

An effective date of August 21, 1990, for the grant of 
non-service connected pension benefits is granted.

Recognition of the veteran's daughter as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
before attaining the age of 18 years is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


